[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 July 8, 2008
                               No. 07-15220
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                            D. C. Docket Nos.
                   07-00601-CV-CC-1 & 04-00443-CR-CC

DARYL B. WILLIAMS,
                                                            Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                 (July 8, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Daryl B. Williams appeals pro se the denial of his motion to vacate his
sentence. See 28 U.S.C. § 2255. We vacate and remand for further proceedings.

      Williams was convicted of conspiracy to possess and distribute more than

50 grams of methamphetamine and was sentenced to a term of imprisonment of

120 months. In his petition under section 2255, Williams raised eighteen issues

regarding his conviction and sentence. The district court denied the petition based

on “the three grounds . . . brought,” although it listed four issues considered. The

district court denied Williams a certificate of appeal, but we granted Williams a

certificate of appeal on two issues: (1) whether Clisby v. Jones, 960 F.2d 925,

935-36 (11th Cir. 1992) required the district court to address all the claims raised

in the motion under section 2255; and (2) if so, whether the district court erred

when it failed to provide a specific basis for appellate review under Broadwater v.

United States, 292 F.3d 1302, 1304-05 (11th Cir. 2002), or when it failed to

address all the of the claims raised in the motion under 2255.

      The law that governs this appeal is well-settled. “In a [s]ection 2255

proceeding, we review legal issues de novo and factual findings under a clear error

standard.” Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (quoting

United States v. Walker, 198 F.3d 811, 813 (11th Cir. 1999). The scope of review

is limited to the issues specified in the certificate of appeal. Murray v. United

States, 145 F.3d 1249, 1250 (11th Cir. 1998). In Clisby, we exercised our

                                          2
supervisory authority to direct district courts to resolve all constitutional claims

presented in a section 2254 petition without regard to whether habeas relief

ultimately is granted or denied. Id. When a district court fails to address all claims

presented in a habeas petition, we “will vacate the district court’s judgment

without prejudice and remand the case for consideration of all remaining claims.”

Id. at 938. Although this appeal is based on a motion under section 2255, instead

of a habeas petition under section 2254, the principles applied in proceedings

under section 2254 ordinarily apply to motions under section 2255. Gay v. United

States, 816 F.2d 614, 616 n.1 (11th Cir. 1987). A district court also errs when it

rules on a motion under section 2255 in way that does not provide a sufficient

basis for appellate review. Broadwater v. United States, 292 F.3d 1302, 1303

(11th Cir. 2002). The district court must provide enough explanation in its denial

of a motion under section 2255 “to provide this Court with a sufficient basis for

review.” Id. (quotation omitted).

      Williams argues, and the government concedes, that the district court did

not address all of the claims raised by Williams in his motion under 2255.

Although the district court addressed claims about the sufficiency of the evidence,

admission of evidence, compliance with the requirements to establish previous

convictions, 21 U.S.C. § 851(b), and the ineffectiveness of counsel related to those

                                           3
issues, the district court failed to address Williams’s remaining claims. The

district court must consider all of Williams’s claims in the first instance. Because

of this error, we need not decide whether the explanation provided by the district

court was sufficient for appellate review under Broadwater.

      We vacate the judgment of the district court and remand for further

proceedings.

      VACATED AND REMANDED.




                                          4